Title: From John Adams to Joseph Delaplaine, 26 January 1816
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy Jan 26th. 1816

You request a Service of Some difficulty, and more delicacy. The Number of Revolutionary Patriots in Massachusetts Patriots of the Revolution was not Small; and all have left Posterity and Connections to dispute with me.
But if you demand my Opinion upon honour, I will give it, as it lies in my present Recollection.
Samuel Adams, James Otis Junior, Major Hawley of North Hampton, Major General Joseph Warren of Boston, Major General James Warren of Plymouth and his Lady, Governor Hancock, Governor Bowdoin, Chief Justice Francis Dana Josiah Quincy Junior,  Elbridge Gerry and James Lovell in civil Life, and Dr John Winthrop, tho’ last not least.
In ecclesiastical Life Dr Jonathan Mayhew, Dr Samuel Cooper and his Brother William.
In military Life, Major General Artimas Ward, the first Commander in Chief of the American Army which invested and blockaded the British Army in Boston, Major General Benjamin Lincoln, Major General Knox, Major General Heath.
I doubt whether Portraits of all these are to be obtained. Of most of them they are; and Mr Morse may obtain them, upon Inquiry, and I will assist him at any time with any Information I possess.
I am, Sir, with much respect your obedient Servant
John Adams